Citation Nr: 0522083	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  04-16 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
embolism secondary to service-connected total right knee 
replacement.

2.  Entitlement to service connection for a myocardial 
infarction secondary to service-connected total right knee 
replacement.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from May 1961 to April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St Louis, Missouri.

In a September 2004 VA Form 9, the veteran requested a travel 
board hearing.  In a subsequent September 2004 statement, the 
veteran clarified that he desired a hearing before an RO 
hearing officer.  In October 2004, an informal conference was 
held in lieu of a formal hearing.    


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record 
indicates that a pulmonary embolism is not proximately due to 
or the result of or aggravated by service-connected total 
right knee replacement.  

2.  The veteran does not have a heart disability that is 
attributable to service-connected total right knee 
replacement.


CONCLUSIONS OF LAW

1.  A pulmonary embolism is not proximately due to or the 
result of service-connected right knee disability.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310(a), 3.159 (2004).

2.  A myocardial infarction is not proximately due to or the 
result of service-connected right knee disability.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310(a), 3.159 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
statement of the case (SOC) dated in April 2004, a 
supplemental statement of the case (SOC) dated in February 
2005, and a letter regarding the VCAA in July 2002, the 
veteran was provided with the applicable law and regulations 
and given adequate notice as to the evidence needed to 
substantiate his claims and the evidence not of record that 
is necessary.  The July 2002 letter advised the veteran that 
VA would attempt to obtain records of private medical 
treatment if the veteran identified the treatment and 
provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The July 
2002 VCAA letter specifically asked the veteran to tell the 
RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has taken all appropriate action to develop the 
veteran's claims.  The Board also notes that in this case the 
veteran was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual Background

The veteran contends that he should be service connected for 
a lung and heart condition secondary to blood clots he 
received from a service-connected right knee surgery in 
August 2001.  He states that as a result of the blood clots, 
he has to take heart medication and that he suffers from 
dyspnea.

A VA hospitalization report dated from August to September 
2001 showed that the veteran underwent a total right knee 
replacement.  While attending physical therapy, the veteran 
complained of a sudden onset of shortness of breath and chest 
pains and was ultimately diagnosed with pulmonary embolism.  

The veteran underwent a VA examination in January 2003.  
Based on a review of the VA medical records, the examiner 
stated that the veteran had a questionable pulmonary embolism 
and questionable myocardial infarction following his August 
2001 total right knee replacement.  His medical history was 
also notable for a left pnuemonectomy in January 2001.  The 
veteran reported dyspnea on exertion at 50 feet as well as 
with stair climbing.  He also complained of episodic chest 
discomfort.   He was currently taking Coumadin.  

The examiner diagnosed the following:   (1) Probable 
pulmonary embolism in August 2001.  It was noted that the 
veteran was not using oxygen therapy.  It was the examiner's 
opinion that the dyspnea was multifactorial.  The veteran had 
chronic obstructive lung disease (COPD), history of left 
pneumonectomy as well as probable pulmonary embolism.  The 
examiner concluded that the veteran's dyspnea is as likely as 
not secondary, at least in part, to the pulmonary embolism.  
(2) Stable angina pattern.  It was noted that the veteran had 
an abnormal sestamibi in August 2001 and that there was a 
probable small myocardial infarction at that time.  Ejection 
fraction, however, was normal.  There was no evidence of 
congestive heart failure on physical examination.  The 
examiner stated that it is conceivable that the hypoxemia 
associated with a pulmonary embolism could precipitate a 
small myocardial infarction or anginal episode.  However, the 
underlying pathophysiology would be coronary artery stenosis 
which would not be related to the blood clot from the 2001 
right knee surgery.

VA treatment records dated from January to October 2002 show 
that the veteran was continuing to take anticoagulants 
secondary to the August 2001 pulmonary embolism.  

The veteran underwent a VA examination in March 2004.  The 
examiner noted a history of pneumonectomy, tobacco use, 
hypertension, and bilateral knee replacements.  The veteran 
complained of progressive shortness of breath upon exertion 
with minimal activity and a decrease in his activity level.  
It was noted that after the veteran's right knee surgery in 
August 2001, the veteran had chest pain without evidence of 
ECG abnormalities (according to the chart records provided) 
and minimal troptonin elevation, no creatine phosphokinase 
elevation and was found to have a pulmonary embolism.  
Subsequently, stress testing found him to have mild 
anteroseptal reversible ischemia.  This was the first stress 
test since 1998 (which was normal) and there were no fixed 
defects on either scan.  Echocardiography showed normal LVEF, 
no regional wall motion abnormalities, and no evidence of 
intracardiac shunt.  An ECG in 2001 showed decreased R waves 
throughout the pericardium which may either be an old 
myocardial infarction or due to an axis shift from lung 
surgery, COPD, etc.

The impression was a 62-year-old male with mild enzyme 
elevation post operatively most likely due to the pulmonary 
embolism suffered.  The examiner acknowledged that while 
there was no evidence of a definite infarction in August 
2001, a microscopic infarction could not be ruled out at that 
time.  Pulmonary embolism is a known cause of cardiac enzyme 
elevation.  In addition, given the current symptoms the 
veteran was experiencing and the mild rev abnormality on the 
previous stress test, the examiner concluded that the veteran 
most likely has underlying coronary artery disease which may 
be progressive.             

VA treatment records dated from July 2001 to October 2004 
were received.  A July 2001 pre-surgery echocardiography 
revealed the presence of a large pleural effusion.  The 
records show that the veteran underwent a VQ lung scan in 
August 2001 for evaluation of a pulmonary embolism following 
his right knee surgery.  The results of the scan revealed low 
probability (less than 20%) for pulmonary embolus.  In July 
2004, the veteran received cardiac treatment for complaints 
of increasing shortness of breath and chest pain for the past 
two years.  A history of pulmonary embolism following knee 
surgery in 1998 was given.  An August 2004 CT scan of the 
chest revealed no evidence of pulmonary embolus.

The veteran underwent a VA cardiac examination in December 
2004.  The examiner indicated that the claims folder had been 
reviewed.  The examiner noted that the veteran's EKGs did not 
reveal any acute myocardial injury pattern following his knee 
replacement surgery August 2001.  Peak troponin was 5.8 and 
CKs were normal (57, 88, 61).  A lower extremity duplex scan 
was negative for deep vein thrombosis and a VQ scan revealed 
a low probability for a pulmonary embolism.  Echocardiogram 
in July 2001 revealed normal LV systolic function.  A repeat 
stress test in 2001 after the August 2001 shortness of breath 
episode revealed mild anteroseptal ischemia.  A stress test 
in April 2004 revealed no significant change compared to the 
test in 2001.  The veteran had a cardiac catheterization in 
September 2004 with stent implantation in the left anterior 
descending artery.  

The examiner responded to the posed questions as follows:  
(1) Did the 
pulmonary embolism result in cardiac ischemia?  Pulmonary 
embolism can cause right heart strain and some elevation in 
cardiac enzymes.  However, it does not seem to have caused 
any significant cardiac injury on the EKGs and cardiac enzyme 
levels.  (2) Did pulmonary embolism permanently aggravate 
beyond a normal progression, the cardiac ischemia?  Less 
likely to be the case.  (3) Did pulmonary embolism result in 
aggravation beyond a normal progression of any preexisting 
cardiac disability?  There was no definite evidence of any 
significant cardiac disability before the event.  The veteran 
had no cardiac history before the event and he tolerated a 
left lung surgery in January 2001 and the right knee surgery 
in August 2001.  An echocardiogram before the event revealed 
normal left ventricle function.  Stress tests completed in 
August 2001 and April 2004 revealed mild anteroseptal 
ischemia.  Pulmonary embolism did not seem to have aggravated 
the underlying cardiac abnormality based on the stress test 
results.  (4) Did the veteran suffer a myocardial infarction 
as a result of the knee surgery or pulmonary embolism?  The 
possibility of a strain versus "micro infarction" cannot be 
excluded.  However, there were no significant residual 
permanent sequelae as the veteran's heart function 
essentially remained unchanged.

The veteran underwent a VA respiratory examination in 
February 2005.  Physical examination revealed no evidence of 
cor pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension by physical examination or echocardiogram.  
There was no evidence of weight loss or gain by the veteran 
and there was no evidence of restrictive disease.  Pulmonary 
function tests reveal that the veteran's FEV1 and FVC to be 
about half his values prior to the lung resection.  The 
examiner noted that there has been a slow expected decline in 
FEV1 since the veteran's questionable pulmonary embolism.  
The decline is consistent with COPD.

The examiner concluded that there was no evidence that the 
veteran had a pulmonary embolism based on the available 
studies at the time of his knee surgery.  In addition, if he 
had a pulmonary embolus, it seems unlikely to be the cause of 
his perceived dyspnea.     

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   
Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury ..." Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).

Pulmonary Embolism

The veteran contends that he had a pulmonary embolism 
secondary to his service-connected total right knee 
replacement and that as a result, he currently suffers from 
dyspnea.  The medical evidence of record, however, fails to 
confirm that the veteran's episode of shortness of breath 
following his knee surgery in August 2001 was, in fact, a 
diagnosed pulmonary embolism.  The VA examiners in January 
2003 and March 2004 could not confirm that the veteran had, 
in fact, suffered from a pulmonary embolism following his 
knee surgery.  Ultimately, the February 2005 VA examiner 
concluded that based on the available tests conducted at the 
time of the veteran's knee surgery, there was no evidence 
that he had a pulmonary embolism at that time.  Furthermore, 
the examiner stated that even if the veteran had a pulmonary 
embolism, it would be an unlikely cause of his current 
complaints of dyspnea.  The February 2005 VA examiner's 
opinion was based on a review of pertinent diagnostic tests 
both during and after the August 2001 right knee surgery.  
There is no competent evidence of record to refute these 
findings.  

The United States Court of Appeals for Veterans Claims 
(Court) has specifically disallowed service connection where 
there is no present disability: "[c]ongress specifically 
limits entitlement for service connected disease or injury to 
cases where such incidents have resulted in a disability. . . 
. In the absence of proof of a present disability there can 
be no valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, in the 
absence of such evidence, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for a pulmonary embolism secondary to a total right knee 
replacement, and the claim is denied.   



Myocardial Infarction

The veteran contends that he suffered a myocardial infarction 
as a result of the pulmonary embolism following his August 
2001 right knee surgery.  In this case, the medical evidence 
of record is inconclusive for any significant myocardial 
infarction; however, the VA examiners could not rule out that 
the veteran could have suffered from a microinfarction at the 
time of the surgery.  Even assuming that the veteran suffered 
from a microinfarction, the December 2004 VA examiner 
concluded that there were no significant permanent residuals 
of such an incident.  Any current symptoms the veteran may be 
experiencing have been attributed to a likely underlying and 
unrelated coronary artery disease.  There is no competent 
evidence of record to refute these findings.  The Court has 
specifically disallowed service connection where there is no 
present disability.  Brammer, supra.  Hence, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a myocardial infarction secondary 
to a total right knee replacement, and the claim is denied.   

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a pulmonary embolism secondary to 
service-connected total right knee replacement is denied.

Service connection for a myocardial infarction secondary to 
service-connected total right knee replacement is denied.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


